Citation Nr: 0610463	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  97-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
foot disability.

2.  Entitlement to service connection for a skin disability, 
claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1985 and July 1991 decisions 
of the Department of Veterans Affairs (VA).  In the December 
1985 rating decision by the Los Angeles, California, RO, the 
RO denied service connection for residuals of a right foot 
injury and for a skin disorder due to exposure to herbicide.  
The veteran perfected an appeal of both issues.  By a 
decision in November 1990, the Board denied service 
connection for residuals of a right foot injury and remanded 
the issue concerning a skin disorder.  In February 1991, the 
veteran applied to reopen his claim for service connection 
for residuals of a right foot injury.  A rating decision by 
the Honolulu, Hawaii, RO in July 1991 found that no new and 
material evidence had been presented to reopen the claim.  
The veteran perfected an appeal of that issue.  Subsequently, 
the RO issued an Administrative Decision that determined that 
the character of the veteran's discharge in August 1969 was a 
bar to receipt of Department of Veterans Affairs benefits 
other than health care benefits.  In July 1997, the Board 
issued a decision in this case that affirmed the 
determination of the Administrative Decision and then denied 
the other two issues on the basis that the appellant had not 
attained status as a veteran.   

The veteran appealed the Board's July 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by an Order in June 1999, vacated that decision and 
remanded the case for further development of the record.  By 
a decision in October 2002, the Board concluded that the 
character of the veteran's discharge was not a bar to receipt 
of VA benefits.  In June 2004, the Board remanded the issues 
on appeal to the RO via the Appeals Management Center (AMC) 
for further development in compliance with due process 
requirements.

The issue of entitlement to service connection for a skin 
disability claimed as due to exposure to herbicides (Agent 
Orange) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1990 decision, the Board denied the 
veteran's claim for service connection for a right foot 
disability.  This decision is final.

2.  The evidence submitted since the Board's November 1990 
decision denying service connection for a right foot 
disability is cumulative or redundant of evidence previously 
considered, or it is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision that denied claims for 
service connection for a right foot disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  Evidence received since the final November 1990 
determination, in which the Board denied service connection 
for a right foot disorder is not new and material, and this 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the July 1991 rating decision preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a right foot disability in February 2002 and 
June 2004.  Because the VCAA notice in these claims was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2002 and June 2004 letters, the RO 
informed the appellant of the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the applicable laws and regulations, 
including applicable provisions of the VCAA, were not 
included in the February 2002 and June 2004 letters, the 
veteran was advised of these law and regulations in the 
December 1991 statement of the case and the January 2002 and 
November 2005 supplemental statements of the case.  
Therefore, the fact that the pertinent laws and regulations 
were not included in the February 2002 and June 2004 VCAA 
letters constitutes harmless error.  The Board also notes 
that the February 2002 and June 2004 letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  In this regard, the claimant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the claimant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In regard to the present 
application to reopen a claim for service connection for a 
right foot disability, the Board finds that the veteran is 
not prejudiced by a decision at this time in view of the 
Board's decision to deny reopening this claim.  Thus, there 
is no disability rating or effective date that will be 
assigned for the claimed disability.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records identified by the 
appellant.  The appellant was also provided with the 
opportunity to attend a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he had a 
syncope episode while flying a helicopter on February 2, 
1969, and had to make a forced landing.  He was admitted to 
the 121st evacuation hospital and diagnosed as having 
syncope, cause unknown, and gastroenteritis, viral.  During 
his hospitalization the veteran underwent a physical 
examination and was found to have a normal evaluation of the 
extremities.  His service medical records are devoid of 
complaints or treatment for foot problems.  

In November 1978, the veteran filed an initial claim for 
service connection for head, foot and back injuries.  He 
reported sustaining the injuries due to a forced helicopter 
landing at the demilitarized zone (DMZ) in Korea.  He said 
that the bones in his foot were "never set."  

A private medical report dated in January 1980 reflects the 
veteran's complaints of a sharp pain, lateral aspect of the 
right fifth toe.  X-rays revealed malunion of fracture of 
distal end, proximal phalanx, right fifth toe with osteophyte 
formation.  According to the x-ray report, the veteran 
reported a right foot problem for 10 years due to a 
helicopter crash and said that his toe was what bothered him 
the most.  He was diagnosed as having malunion, fracture 
distal end right fifth toe.  Surgery was indicated.  

VA outpatient treatment records dated in June 1980 show that 
the veteran received treatment for complaints of tenderness 
on the heel of his right foot.  He was diagnosed as having an 
old fracture of the right small toe.  

In September 1985, the veteran underwent excision of a bone 
spur on the right little toe at a VA medical facility.  The 
procedure was performed without difficulty.  The veteran's 
noted history included status post helicopter accident in 
Vietnam 17 years earlier resulting in a right little toe 
fracture, in addition to more serious injuries.  The veteran 
was diagnosed at discharge as having painful malunion of a 
fracture of the right little toe.

During an October 1985 orthopedic VA examination, the veteran 
said that he had been a helicopter pilot and had been shot 
down.  He reported injuring his right foot on the landing.  
He said he had been hospitalized and told he had a fracture 
dislocation of the right foot.  He also said that very little 
treatment had been done to the right foot.  He added that he 
continued to experience right foot pain following service.  
He was diagnosed with respect to the right foot as having 
fracture distal and proximal phalanx 5th toe, and avulsion 
fracture medial portion and proximal phalanx great toe.  

A VA neurological examination was performed in March 1988 at 
which time the veteran reported decreased sensation over the 
lateral aspect of the dorsum of the right foot.  The examiner 
said that this was a distribution of the right superficial 
peroneal nerve and was likely a result of a gunshot wound 
over the right leg just below the fibular head.  

The veteran reported during a March 1988 VA orthopedic 
examination that he had been a helicopter pilot in service 
and had a forced landing in 1969 which injured his right 
foot.  He said that he had been experiencing right foot pain 
for approximately 15 years and underwent surgery on the 
distal joint of the 5th toe because of the pain.  

The record contains a March 1991 letter from John Perzik, 
M.D., stating that he had seen the veteran in July 1970.  He 
said at that time he was working as an emergency room 
physician at a community hospital and treated the veteran for 
a skin disorder and an injury to the right foot.  He said 
that his medical records had been lost, but that the 
veteran's right foot injury had occurred during service.  He 
said he believed that the veteran had a small chip fracture 
of the right big toe and a fracture of the fifth (small) toe 
with malunion.

In a February 1991 statement, the veteran said that his claim 
was based on a forced landing in Korea DMZ in 1969 as an 
active duty pilot in command of an observation helicopter and 
that events after that date are moot.

In April 1992, the RO received a VA Medical Certificate 
showing that the veteran was seen for a spur on the toe of 
his left foot.  The veteran requested an orthopedic surgeon 
so that the spur could be removed.  He appeared to relate the 
condition to a helicopter crash and diagnosed the veteran as 
having a small mass on the left foot baby toe.  

Additional evidence received in April 1992 includes a July 
1987 Report of Medical History from Letterman military 
hospital noting that the veteran was recovering from multiple 
gunshot wounds to the face, arms, chest and legs.  The 
evidence also includes a February 1992 private medical record 
showing treatment of the veteran's right foot due to a 
puncture wound.  Findings revealed swelling, ecchymosis and 
slight oozing of the second toe.  The veteran was diagnosed 
as having an infected foot.

On a June 1993 substantive appeal, the veteran said that 
while piloting a helicopter on the DMZ he had "a forced 
landing [and] was medivaced to the 121st evacuation hospital 
and admitted as a direct casualty from operations relative to 
the capture of the Pueblo spy ship."  He said he was 
unconscious, "syncopy," and injured his neck, back, and 
right foot with a skin disorder.  

During a July 1993 RO hearing, the veteran testified that he 
was unconscious for five days following the forced landing 
incident in service, and woke up in a "psych" ward of the 
Tachikawa Hospital in Japan.  He said he was in the hospital 
for several weeks and was then sent back to Korea and put on 
light duty until he was discharged.  He stated that he was 
treated at an army hospital after discharge, Letterman 
Presidio Veteran Hospital.  He added that "during this whole 
period of time" he had a broken foot.  He explained that his 
right foot got caught between the pedals in the helicopter 
during the forced landing.  He went on to report that the 
bones in his foot were not set until 1985 at Tapulvida 
Veteran's Hospital and that the physician had told him that 
he had hoveled around on the foot for 16 or 17 years.   

In addition to the evidence described above, the RO also 
received numerous VA and private medical records dated in the 
1980s and 1990s.  However, these records do not pertain to 
the veteran's foot problems.

III.  Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Here, the last final denial pertinent to the claim for 
service connection for a right foot disability was the 
Board's November 1990 decision.  This decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Although not 
clearly articulated by the RO, it appears that in the July 
1991 rating decision on appeal, the RO effectively determined 
that new and material evidence had been received to reopen 
the veteran's claim for service connection for a right foot 
disability.  The RO then proceeded to deny the claims on the 
merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the date of 
the February 1991 claim culminating in the instant appeal, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the instant case, the evidence that was on file prior to 
the Board's final November 1990 determination includes the 
veteran's service medical records showing that he had a 
syncope episode while flying a helicopter in February 1969 
and had to make a forced landing.  Hospital records related 
to this incident reflect diagnoses of syncope, cause unknown, 
and gastroenteritis, viral.  These hospital records, along 
with the veteran's remaining service medical records, do not 
show complaints or treatment for a right foot problem.  In 
fact, a physical examination that was performed during the 
veteran's February 1969 hospitalization reflects normal 
extremities.

Additional evidence that was considered prior to November 
1990 include VA and private medical records dated as early as 
January 1980, showing x-ray evidence of a malunion of 
fracture of distal end, proximal phalanx, right fifth toe.  
The evidence further shows that the veteran underwent surgery 
in 1985 for excision of a bone spur on the right little toe 
at a VA medical facility.  Some of these medical records 
reflect the veteran's report that he initially injured his 
right foot during the forced landing incident in service.  
The claims file also contains the veteran's written 
statements that he injured his right foot during the forced 
landing in service in February 1969.  

Evidence that was received after the Board's November 1990 
decision includes a March 1991 letter from Dr. Perzik stating 
that he had treated the veteran in July 1970 at a community 
hospital for a skin disorder and right foot injury, but no 
longer had the records.  He said he believed the veteran had 
a chip fracture of the right big toe and a fracture of the 
fifth (toe) with malunion, and that the veteran's right foot 
injury had occurred in service.  There is also an April 1992 
VA Medical Certificate showing that the veteran was seen for 
a spur on the a toe on his left foot, a July 1987 Report of 
Medical History showing that the veteran was recovering from 
multiple gunshot wounds to his face, arms, chest and legs, 
and a February 1992 private medical record showing treatment 
for the second toe on the right foot due to a puncture wound 
and infection.  Also, there are additional statements as well 
as the veteran's July 1993 hearing testimony, relating a 
right foot disability to the inservice forced helicopter 
landing in 1969.  

The basis of the Board's November 1990 determination was the 
lack of evidence in the veteran's service medical records of 
foot problems, the fact that the first medical evidence 
showing foot problems was many years after service 
(approximately 11 years later), and the absence of medical 
evidence relating a present foot disability to service.  

After considering the evidence submitted after November 1990, 
the Board finds that the evidence is insufficient to reopen a 
claim for service connection for a right foot disability.  
The most notable evidence submitted after November 1990 is 
Dr. Perzik's March 1991 letter.  However, this report is 
still not sufficient to reopen the veteran's claim.  While 
the letter constitutes new evidence, it is not material 
evidence.  In this regard, Dr. Perzik stated that he treated 
the veteran for a right foot disability, which he described 
as fracture of the fifth (small) toe with malunion and a 
small chip fracture of the right big toe, in July 1970.  He 
also relayed that the veteran injured his foot in service.  
However, Dr. Perzik further stated that his treatment records 
were lost, which means he is essentially relying on his 
memory of having treated the veteran 20 years earlier.  In 
any event, even assuming that his recollection of the 
veteran's condition in 1970 is accurate and the veteran did 
have a fracture of the right fifth toe in 1970, Dr. Perzik 
still does not provide a nexus opinion sufficient to reopen 
the veteran's claim.  In this regard, Dr. Perzik states only 
that the veteran injured his right foot in service.  This 
statement appears to be based on the veteran's own purported 
history of injury for two reasons.  The first is that a right 
foot injury is not shown in the veteran's service medical 
records (nor does Dr. Perzik indicate that he ever reviewed 
the veteran's service medical records).  Secondly, Dr. Perzik 
never states that he ever treated the veteran during service, 
only that he treated the veteran in July 1970, which was 
after service.  The United States Court of Appeals for 
Veterans Claims held in LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  

The additional medical evidence submitted after November 1990 
includes treatment for a spur on the toe of the veteran's 
left foot in April 1992, a July 1987 Report of Medical 
History showing that the veteran was recovering from multiple 
gunshot wounds to his face, arms, chest and legs, and a 
February 1992 private medical record showing treatment for 
his right foot due to a puncture wound and infection 
involving the second toe.  These records are devoid of any 
indication that such conditions are related to the veteran's 
service.  Lastly, the veteran's statements and testimony 
containing his assertions that he has right foot problems, 
notably the right fifth toe fracture, due to the forced 
helicopter landing in service in 1969 is essentially 
duplicative of statements that he made prior to 1990 which 
were already considered in November 1990.  Accordingly, this 
evidence is not new for purposes of reopening the veteran's 
claim for service connection for a right foot disability.  

In sum, while some of the above-noted evidence is new, when 
presented by itself, or along with evidence previously 
submitted, is not so significant that it must be considered 
to fairly decide the merits of this claim; hence, this 
evidence is not "material" within the meaning of 38 C.F.R. § 
3.156(a).  

Under these circumstances, the Board must conclude that the 
evidence associated with the claims file subsequent to the 
November 1990 final decision is not both new and material; 
thus, the criteria for reopening the previously disallowed 
claim have not been met, and the appeal must be denied.


ORDER

In the absence of new and material evidence, the application 
to reopen a claim for service connection for a right foot 
disability is denied.


REMAND

The veteran's claim for service connection for a skin 
disability involves his assertion that he acquired a skin 
disability due to his exposure to herbicides while serving 
along the demilitarized zone (DMZ) in Vietnam.  His service 
records show that had 6 months and 28 days of foreign and/or 
sea service and his military occupational specialty during 
that time was helicopter pilot.  While these records do not 
establish that he served in Vietnam, they do show that he 
served in Korea.  Thus, in June 2004, the Board remanded this 
matter to the RO and requested that the RO schedule the 
veteran for a VA examination by a skin specialist.  The Board 
further requested that the veteran's claims file be made 
available to and be reviewed by the examiner in conjunction 
with the examination, and that the examiner provide an 
opinion based on physical examination of the veteran and 
review of the claims file as to what skin disorders were 
present and what relationship, if any, each disorder had to 
exposure to herbicide (Agent Orange).  While the RO complied 
with the Board's remand to the extent that it afforded the 
veteran a VA skin examination in May 2005 and provided the 
examiner with the veteran's claims file to review, it did not 
comply with the Board's request by ensuring that the examiner 
provided a nexus opinion between the veteran's skin 
disability and exposure to herbicides (Agent Orange).  
Indeed, the veteran's representative pointed this out in 
written argument in February 2006 and requested that the 
matter be remanded so that full compliance with the 
directives of the June 2004 remand could be made.  The Board 
agrees and finds that an addendum nexus opinion should be 
requested from the May 2005 VA examiner.  See 38 U.S.C.A. 
§ 5107A(d).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Under the circumstances, the Board believes that further 
action is necessary before the Board may properly proceed 
with appellate review.

While the Board regrets that another remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand is necessary to ensure that all due 
process requirements are met.  Accordingly, this case is 
hereby REMANDED for the following action:

1.  (a) The RO should request an addendum 
opinion from the VA contract examiner at 
Tripler Army Medical Center, Dermatology 
Service, who examined the veteran in May 
2005.  The examiner should be asked to 
provide an opinion regarding whether it 
is at least as likely as not (50 percent 
degree of probability or higher) that the 
veteran has any present skin disorders 
related to herbicide exposure (Agent 
Orange).  If the answer is in the 
affirmative, the examiner should clearly 
state what disorders are related to 
herbicide exposure.

(b) If and only if the May 2005 examiner 
referred to above is not available, the 
RO should schedule the veteran to undergo 
another VA dermatology examination in 
order to obtain an opinion regarding 
whether the veteran currently has any 
skin disabilities related to exposure to 
herbicides (Agent Orange).  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
state what skin disabilities the veteran 
currently has, and whether it is at least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) that such 
disability(ies) is/are related to 
herbicide exposure (Agent Orange).

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim for service 
connection for a skin disability, claimed 
as due to exposure to herbicides can be 
granted.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


